Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 3-12 and 14-22 is indicated because the prior art of record does not show or suggest the control unit is further configured to, in a concurrent-heating mode: based on a predetermined scanning condition and a predetermined scanning mode, perform a first scanning operation with the first semiconductor module and a second scanning operation with the second semiconductor module, based on results from the first scanning operation and the second scanning operation, determine a first optimal frequency for the first semiconductor module and a second optimal frequency for the second semiconductor module, store the first optimal frequency for the first semiconductor module and the second optimal frequency for the second semiconductor module, control the first semiconductor module to generate the first microwave at the first optimal frequency and the second semiconductor module to generate the second microwave at the second optimal frequency,  determine a magnitude of a cumulative microwave that is incident to the object from the first semiconductor module and the second semiconductor module, compare the magnitude of the cumulative microwave to a reference microwave magnitude, and based on comparison results, determine whether to stop operating the first semiconductor module and the second semiconductor module, and wherein the control unit is further configured to, in an alternate-heating mode: perform a first scanning operation with the first semiconductor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 13, 2021